Citation Nr: 0328558	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty during periods of 
oceangoing service while a member of the United States 
Merchant Marines from January 1942 to August 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In June 2001, the Board remanded the case for 
further development.  


FINDING OF FACT

The preponderance of the competent evidence of record shows 
no current evidence of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during the 
veteran's active military service, and it is not due to in-
service exposure to asbestos or any other incident therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in December 2001, February 2002, and December 
2002, that VA would obtain all relevant evidence in the 
custody of VA or any other identified Federal agency.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in the December 2001 letter.  The duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA made several attempts to 
obtain the Public Health records for the veteran during his 
period of service, with no success.  His VA treatment records 
have been associated with the claims files.  The claimant was 
notified of the need for a VA examination, and while he 
reported for one study, he failed to report to two other 
scheduled examinations.  The RO also requested the veteran to 
sign a release form so that pertinent evidence could be 
secured from the Maritime Asbestos Legal Clinic.  However, he 
never provided the RO with the necessary authorization.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

Pursuant to the Board's June 2001 remand, the RO made several 
attempts to secure medical records for the veteran from the 
United States Public Health Service from 1942 to 1945.  The 
VCAA requires that VA assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board is satisfied that the RO has made every 
effort to obtain pertinent treatment records during the 
veteran's period of service and that there is no reasonable 
possibility that further efforts would secure such records.  

Public Health Services records, dating from March 1965 to 
February 1981, show that examination of the veteran's lungs 
in September 1970 revealed scattered rhonchi.  A chest X-ray 
study that same month revealed increased markings compatible 
with fibrotic disease throughout all lung fields, but 
particularly in the right middle lobe.  There also appeared 
to be some atelectasis as well as fibrosis.  An August 1972 
chest X-ray study appeared normal.  In February 1974, the 
veteran's chest was splashed by acetic acid.  Chest X-ray 
studies revealed no evidence to suggest pneumonitis or active 
pulmonary inflammatory disease.  The assessment was chemical 
irritation of the chest with secondary pain.  A May 1975 
treatment record shows that the veteran complained of 
difficulty breathing and notes that he continued to smoke.  
In June 1975, he complained that his dyspnea was worse and it 
was noted that he continued to smoke cigarettes.  The chest 
x-ray report did not discuss evidence of asbestosis.  The 
assessment was chronic obstructive pulmonary disease (COPD).  

In August 1980, the veteran was involved in a motorcycle 
accident and suffered a traumatic right lung hemothorax with 
fractured ribs and scapula.  September 1980 chest X-ray 
studies revealed a right lung hemothorax with rather marked 
pleural thickening at the base.  An October 1980 chest X-ray 
study revealed focal basal atelectasis or possible linear 
fibrosis.  It was noted that the possibility of pulmonary 
infiltration in the right lung area was not entirely 
excluded.  

VA treatment records, dating from January 1989 to October 
1997, show that the veteran was initially seen in July 1989 
because he was concerned that he might have lung cancer.  He 
reported a history of emphysema; however, there was no 
evidence of acute infiltrates at that time.  In May 1990, the 
veteran complained of shortness of breath and reported a 
twenty-year history of emphysema.  The assessment was 
ineffective breathing pattern related to emphysema.  
Subsequent treatment records show ongoing complaints of 
shortness of breath and treatment for COPD.  Several 
treatment records note the veteran's past history of smoking 
and a June 1997 treatment record indicates he had a greater 
than forty-five year history of asbestos exposure.

A November 1995 letter from Robert A. Rosati, M.D., indicates 
that he reviewed anterior and posterior projection chest X-
ray studies for evidence of structural changes.  He found 
small irregular shaped opacities in the left base that were 
often seen in the chest X-ray studies of individuals who had 
been previously exposed to asbestos, and that were compatible 
with a diagnosis of asbestosis.  

During an October 1997 VA general medical examination, the 
veteran gave a twenty to twenty-five year history of 
shortness of breath.  He reported having worked on ships for 
forty-four years, which included living and sleeping in 
quarters that exposed him to asbestos.  The assessment was 
respiratory impairment, COPD, and reactive airway disease.  A 
chest X-ray study revealed no evidence of acute disease.  
There was evidence of an old rib fracture, and right pleural 
thickening.

In October 1998, the veteran underwent a VA computed 
tomography (CT) scan of his chest to rule out interstitial 
lung disease.  The impression was that there was no evidence 
of asbestosis or asbestos exposure, or of significant 
interstitial lung disease.  The impression did include 
minimal scattered peripheral blebs and subpleural densities.  
Pulmonary function tests (PFT) indicated moderate airflow 
obstruction.  Based on the CT scan and PFT results, an 
October 1998 pulmonary evaluation indicated that there was no 
evidence of a restrictive process or asbestos exposure by 
pleural plaquing.  The pulmonologist opined that asthma was 
the most consistent diagnosis for the veteran's findings, and 
that there was no evidence of emphysema.  Subsequent VA 
treatment records indicate ongoing treatment for asthma.  

During a January 2001 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was assigned to several ships as a Merchant Marine.  During 
that time he worked primarily on deck or as a carpenter and 
sometimes worked in the engine room.  He also testified that 
he slept in rooms where asbestos fell from the ceilings.  He 
could not recall when he was first diagnosed with asbestosis 
but believed he was currently suffering from asbestosis as a 
result of his in-service exposure.  He testified that he 
retired from the Merchant Marines in 1982.  At the time of 
his hearing, he submitted evidence from the Maritime 
Asbestosis Legal Clinic indicating he received a settlement 
as part of a class action suit.  He also submitted evidence 
regarding asbestosis and occupational lung diseases from the 
Merck Manual.  

The veteran has submitted credible evidence that he served 
aboard several ships during his period of active duty service 
as an able bodied seaman, deckhand and for deck maintenance.  

Analysis

Initially, the Board finds that the veteran was advised that 
an examination was requested in February 2003.  The Board 
further finds that the June 2001 remand advised him of the 
consequences should he fail to report to the examination 
without good cause.  Although the VAMC letter to the veteran 
advising him of the date of the examination is not of record, 
the evidence shows that he failed to report for a VA 
examination scheduled in February 2002, because he was too 
ill.  Another examination was subsequently scheduled for the 
veteran in April 2003, but he also cancelled that 
examination, which was noted in the June 2003 Supplemental 
Statement of the Case.  The veteran did not indicate why he 
cancelled his examination appointment or request that another 
be scheduled for him.  Accordingly, the Board finds that the 
RO has complied with the June 2001 remand and that another 
remand is not warranted.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  As the veteran failed to report for the April 
2003 VA examination scheduled in conjunction with an original 
compensation claim, and has not provided any good cause for 
his failure to report, his claim must be rated based on the 
evidence of record.  Id.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4-2000; 65 Fed.Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

After carefully reviewing the veteran's claims file, and 
assuming without conceding that he was exposed to asbestos in 
service, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for asbestosis.  Although earlier X-ray evidence 
indicated possible pulmonary infiltration, and Dr. Rosati, in 
November 1995, opined that the veteran's chest X-ray studies 
were consistent with an individual exposed to asbestos and 
compatible with a diagnosis of asbestosis, the Board finds 
more probative the October 1998 VA pulmonary evaluation which 
found no evidence of asbestos exposure or asbestosis and 
diagnosed asthma instead.  Asthma is not a disorder linked to 
asbestos exposure.  In making this determination, the Board 
notes that the 1998 opinion was based on a personal 
examination of the veteran, a CT scan and PFT findings, 
rather than just X-ray findings.  Likewise, although the 
veteran asserts he currently has asbestosis as a result of 
his service or as a result of in-service exposure to 
asbestosis, as a lay person he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
preponderance of the competent evidence of record is against 
finding a current diagnosis of asbestosis.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for asbestosis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





